Bates, Judge,
delivered the opinion of the court.
The only complaint made of error in the court below is in the giving and refusal of instructions.
The only objection made to the first instruction given for the plaintiff is that it was not warranted by the evidence. Of this we cannot judge, as the bill of exceptions does not purport to give all the evidence.
The second instruction given for the plaintiff, though not very clearly expressed, contains a correct proposition, and was doubtless properly understood by the jury; at any rate, we see no error in it sufficient to authorize a reversal.
The instruction prayed by the defendant and refused, was in effect given by the court in its own instruction.
Judgment affirmed.
Judges Bay and Dryden concur.